DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on July 19, 2022.
Claims 1-2, 4-5 and 7-8 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raphael Valencia of registration number 43,216, on August 03, 2022.  During the telephone conference, Mr. Valencia has agreed and authorized the examiner to further amend Claims 1-2, 4-5 and 7-8 on the amendment dated on July 19, 2022.

Claims
Replacing Claims 1-2, 4-5 and 7-8 of the amendment dated on July 19, 2022 with the following:

Claims:
1. An information processing device comprising: 
a memory; and 
a processor coupled to the memory and configured to: 
transmit, to a terminal, a program and a first identifier related to the program, the program being encrypted with a first public key corresponding to a first private key of the terminal, the first identifier being encrypted by using the first public key and a second public key not corresponding to the first private key; and 
when the terminal receives the first identifier decrypted by the first private key and encrypted by the second public key, register, in a blockchain, transaction information which includes the first identifier decrypted with the second private key corresponding to the second public key, 
wherein processor is configured to when the transaction information is registered in the blockchain, update the first identifier stored in a storage unit with a second identifier different from the first identifier, the second identifier being encrypted with the second public key and then encrypted with the first public key.

2. The information processing device according to claim 1, wherein the processor is configured to store, in the memory, information in which the encrypted program and the encrypted first identifier are associated with each other.  

3. (Canceled) 2PATENTFujitsu Ref.: 19-01026 App. Ser. No.: 17/108,697  

4. An information processing method executed by a computer, the information processing method comprising: 
transmitting, to a terminal, a program and a first identifier related to the program, the program being encrypted with a first public key corresponding to a first private key of the terminal, the first identifier being encrypted by using the first public key and a second public key not corresponding to the first private key; and 
when the terminal receives the first identifier decrypted by the first private key and encrypted by the second public key, registering, in a blockchain, transaction information which includes the first identifier decrypted with the second private key corresponding to the second public key, 
wherein the information processing method comprising when the transaction information is registered in the blockchain, updating the first identifier stored in a storage unit with a second identifier different from the first identifier, the second identifier being encrypted with the second public key and then encrypted with the first public key.  

5. The information processing method according to claim 4, wherein the information processing method comprising store, in a memory, information in which the encrypted program and the encrypted first identifier are associated with each other.  

6. (Canceled)

7. A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: 3PATENTFujitsu Ref.: 19-01026 App. Ser. No.: 17/108,697 
transmitting, to a terminal, a program and a first identifier related to the program, the program being encrypted with a first public key corresponding to a first private key of the terminal, the first identifier being encrypted by using the first public key and a second public key not corresponding to the first private key; and 
when the terminal receives the first identifier decrypted by the first private key and encrypted by the second public key, registering, in a blockchain, transaction information which includes the first identifier decrypted with the second private key corresponding to the second public key, 
wherein the process comprising when the transaction information is registered in the blockchain, updating the first identifier stored in a storage unit with a second identifier different from the first identifier, the second identifier being encrypted with the second public key and then encrypted with the first public key.  

8. The non-transitory computer-readable storage medium according to claim 7, wherein the process comprising store, in a memory, information in which the encrypted program and the encrypted first identifier are associated with each other.  

9. (Canceled)

Allowable Subject Matter
Claims 1-2, 4-5 and 7-8 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent claim 1 is allowable based on the amendment dated on July 19, 2022 and the examiner’s amendment dated on August 04, 2022.
Specifically, the independent Claim 1 now recites limitations as follows:
“An information processing device comprising: 
a memory; and 
a processor coupled to the memory and configured to: 
transmit, to a terminal, a program and a first identifier related to the program, the program being encrypted with a first public key corresponding to a first private key of the terminal, the first identifier being encrypted by using the first public key and a second public key not corresponding to the first private key; and 
when the terminal receives the first identifier decrypted by the first private key and encrypted by the second public key, register, in a blockchain, transaction information which includes the first identifier decrypted with the second private key corresponding to the second public key, 
wherein processor is configured to when the transaction information is registered in the blockchain, update the first identifier stored in a storage unit with a second identifier different from the first identifier, the second identifier being encrypted with the second public key and then encrypted with the first public key”.
The cited reference Haldar et al. (US PGPUB. # US 2020/0344062) teaches, identifying requested confidential data and generating an identifier associated with the confidential data. The confidential data and identifier are encrypted with the public key of the requesting node. (Fig. 2(202, 208), ¶40, ¶47).
The reference by Ramachandran et al. (US PGPUB. # US 2016/0078431) teaches, a transaction data provider 210 also generates a set of matching double encrypted identifiers based on matching the second set of double encrypted common identifiers, T(C(ID.sub.y)), to the first set of double encrypted common identifiers, C(T(ID.sub.x), from the encrypted data pairs. That is, the transaction data provider 210 generates a set of matching double encrypted common identifiers, C(T(ID.sub.n)) or T(C(ID.sub.n)). The set of matching double encrypted common identifiers, C(T(ID.sub.n)) or T(C(ID.sub.n)), and the aggregated sum of transaction values and randomized offset values, V.sub.1+R.sub.1+ . . . V.sub.n+R.sub.n, are transmitted to the content item selection system 108 and/or the storage device 220. In some implementations, the set of matching double encrypted common identifiers, C(T(ID.sub.n)) or T(C(ID.sub.n)), may be randomly shuffled. (¶49). The content item selection system 108 encrypts a first set of common identifiers, ID.sub.x, using the first encryption algorithm, C(x), for which the content item selection system 108 requests an aggregated transaction value. The first set of common identifiers may correspond to common identifiers that viewed a content item of a specific merchant, common identifiers that clicked a content item of a specific merchant, common identifiers that viewed content items for an industry, common identifiers that clicked on content items for an industry, common identifiers that viewed content items for a region, common identifiers that clicked on content items for a region, etc. (¶55). The transaction data provider 210 receives the encrypted second set of common identifiers, C(ID.sub.x), either directly from the content item selection system 108 and/or from the storage device 220. The transaction data provider 210 double encrypts the received encrypted first set of common identifiers, C(ID.sub.x), using the second encryption algorithm to generate a first set of double encrypted common identifiers. (¶56). Thus Ramachandran teaches encrypting an identifier with a first set of algorithm and second set of algorithm.
The reference by Prithvi Krishnan, Padmanabhan (US PGPUB. # US 2021/0182773) teaches, the collected information or any subset thereof can be used to generate a unique identifier, for example using a hashing algorithm over the subset of the collected data (Block 205). In one implementation, the unique identifier can be consumer id(hash)+location(hash)+part_sku(hash). The unique identifier and any subset of the collected information can then be added by the verification application to a blockchain for the verification system (Block 207). The unique identifier can be encrypted and stored in the blockchain. The additional information, in particular the information used to generate the unique identifier can be stored encrypted or in the clear in the blockchain along with the unique identifier. The additional information can be stored in the form of a merkle trie tree. The format of the merkle trie tree enables partial hashes to be generated using information stored in the lower levels of the merkle trie tree that can enable partial matches with the unique identifier. (Fig. 2(207), ¶27). The collected information or any subset thereof can be used to generate a unique identifier, for example using a hashing algorithm over the subset of the collected data (Block 305). The same algorithm or process for generating a unique identifier is used on verification as used in origination or prior transfers. The unique identifier and any subset of the collected information can then be used to search in the blockchain for matching information and unique identifier (Block 307). (Fig. 3(307), ¶32).
LIU et al. (US PGPUB. # US 2021/0126785) discloses, a method receiving a request from a first entity for obtaining a new decentralized identifier (DID) for a second entity; determining an existing DID associated with the first entity based on the request; generating a cryptographic key pair associated with the second entity comprising a public key and a private key; creating, based on the public key, a DID document associated with the new DID, wherein the DID document comprises the existing DID associated with the first entity; generating a blockchain transaction for adding the DID document to the blockchain; signing the blockchain transaction using the private key of the cryptographic key pair associated with the second entity; and sending, to a blockchain node associated with the blockchain, the signed blockchain transaction for the blockchain node to add to the blockchain. (Abstract).
Dunjic et al. (US PGPUB. # US 2020/0389317) discloses, a device may receive, through a programmatic interface, a first request for an element of data generated by an executed application program. When the first request is consistent with consent data associated the executed application program, the device may obtain the requested data element and a digital signature applied to the requested data element by a computing system. Based on a verification of the applied digital signature, the device may generate and present a representation of the requested data element within a digital interface, along with an interface element that confirms the verification of the digital signature. (Abstract).
Duchon et al. (US PGPUB. # US 2020/0084027) discloses, a method for encrypting and decrypting data on a blockchain may comprise, upon receiving a request to encrypt data elements of a first data block of a blockchain to only be accessible to a subset of nodes of the blockchain, generating an encryption key configured to encrypt the data elements of the first data block; encrypting the data elements of the first data block using the encryption key; retrieving a public key corresponding to each node within the subset of nodes; encrypting the encryption key using the public key corresponding to each node within the subset of nodes, generating an encrypted encryption key for each node within the subset of nodes; generating a second data block comprising the encrypted encryption key for each node and the encrypted data elements of the first data block; and appending the second data block to the blockchain. (Abstract).
Smith et al. (US PGPUB. # US 2018/0123804) discloses, a method for a distributed security model that may be used to achieve one or more of the following: authenticate system components; securely transport messages between system components; establish a secure communications channel over a constrained link; authenticate message content; authorize actions; and distribute authorizations and configuration data amongst users' system components in a device-as-a-key system. (Abstract).
Pankaj Sahay (US PGPUB. # US 2014/0289516) discloses that a digital equivalent to the physical act of lending copyrighted content (such as a book or CD) while also providing security to prevent copying of the content. The vault acts as a self-contained authority that contains permissions relating to actions that can be taken with respect to the vault and vault contents. Vault contents can be moved between vaults, vaults can be moved between computing devices, and a vault and its contents can be moved together as a single unit. A vault can store any type of content, such as digital books, audio and video. In some embodiments, the vault can be issued by a government authority and contain currency note information that allows the vault to be used as cash. A vault can also serve as a receipt of a digital legal contract. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “………wherein processor is configured to when the transaction information is registered in the blockchain, update the first identifier stored in a storage unit with a second identifier different from the first identifier, the second identifier being encrypted with the second public key and then encrypted with the first public key….”, in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 4 is a method claim of above device claim 1 and Claim 7 is a non-transitory computer readable storage medium claim of above device claim 1, and therefore, they are also allowed.
Claim 2 depend on the allowed claim 1, and therefore, it is also allowed.
Claim 5 depend on the allowed claim 4, and therefore, it is also allowed.
Claim 8 depend on the allowed claim 7, and therefore, it is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498